ACCEPTED
                                                                        03-13-00296-CR
                                                                                6318920
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   7/31/2015 5:42:41 PM
                                                                      JEFFREY D. KYLE
                      No. 03-13-00296-CR                                         CLERK

             IN THE COURT OF APPEALS FOR
    THE THIRD JUDICIAL DISTRICT OF TEXAS, AT FILED
                                              AUSTIN
                                                   IN
                                                 3rd COURT OF APPEALS
                     Robbie Dale Walker              AUSTIN, TEXAS
                                                 7/31/2015 5:42:41 PM
                            Appellant              JEFFREY D. KYLE
                                                         Clerk
                                v.
                     The State of Texas
                            Appellee
On Appeal in Case Number CR11-0908, from the 207th District
Court of Hays County, the Hon. Jack H. Robison, Judge Presiding


   Unopposed Motion for Leave to File
    Out-of-Time Motion for Rehearing

TO THE HONORABLE THIRD COURT OF APPEALS:

    COMES NOW, Robbie Dale Walker, Appellant in the above

styled and numbered cause, by and through John G. Jasuta, his

undersigned attorney of record, and respectfully files this

“Unopposed Motion for Leave to File Out-of-Time Motion for

Rehearing” and in support of such Motion would show the Court:

                                I

    Appellant was charged by indictment with the offense of theft

over $200,000, a first (1st) degree felony, in Cause No. CR11-0908
in the 207th District Court of Hays County, Texas.          He was

convicted in said cause and was sentenced to twenty-five (25)

years in prison. Notice of Appeal was timely given on April 29,

2013. The Court affirmed his conviction on May 29, 2015. Motion

for rehearing should have been filed on or before June 15, 2015.

                                 II

    Counsel was required by Rule 48, Tex.R.App.Pro., to provide

Appellant with a copy of the Court’s opinion, and notify him of his

right to file a pro se petition for discretionary review under Rule

68, Tex.R.App.Pro. Counsel failed to send the required letter.

Counsel is, therefore, requesting permission to file an out-of-time

motion for rehearing in order to have sufficient time to properly

notify Appellant as to his right to seek discretionary review, and to

ensure that Appellant has such time and is provided that

opportunity, without the need to seek habeas corpus relief under

Article 11.07 § 3, et seq., C.Cr.P., which relief would surely be

granted. The undersigned would show that motion for rehearing

is being filed contemporaneously to this motion.
                               IV

    The undersigned has conferred with Mr. Chris Johnson,

counsel of record for the State.    Neither he nor his office is

opposed to Appellant’s “Unopposed Motion for Leave to File

Out-of-Time Motion for Rehearing” being granted.

                            Prayer

    WHEREFORE,        PREMISES       CONSIDERED,          Appellant

respectfully prays that this Honorable Court to grant this motion

in all things and permit the Motion for Rehearing, filed of even

date herewith, to be filed and considered by the Court.

                           Respectfully submitted,


                           __________________________________
                           John G. Jasuta
                           Attorney at Law
                           1801 East 51st Street, Suite 365474
                           Austin, Texas 78723
                           eMail: lawyer1@johngjasuta.com
                           Tel. 512-474-4747
                           Fax: 512-532-6282
                           State Bar No. 10592300

                           Attorney for Appellant
         Certificate of Compliance and Delivery

    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 418 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

July 31, 2015, a true and correct copy of the above and foregoing

“Unopposed Motion for Leave to File Out-of-Time Motion for

Rehearing” was transmitted via the eService function on the

State’s     eFiling      portal,      to    Chris      Johnson

(chris.johnson@co.hays.tx.us), counsel of record for the State of

Texas.



                            ______________________________________
                            John G. Jasuta